Citation Nr: 1707541	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back or spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2012, the Board denied the Veteran's claim.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board decision and remanded the case to the Board.  In an October 2014 decision, the Board again denied the claim.  The Veteran appealed the Board's decision to the Court. In July 2016, the Court issued a decision vacating October 2014 Board decision and remanded the matter for further proceedings consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 1967, while riding as a passenger in a car, the Veteran was involved in a car accident. During that accident, he sustained a left hip dislocation and injuries to his chest and back. The medical evidence indicates that the Veteran has a current back disability, which was caused by the car accident he was involved in during service.  The only issue in this case is whether that accident occurred in the line of duty. 

An October 1967 report of medical treatment indicates that his injuries were incurred in the line of duty. 

An October 1967 Judge Advocate General (JAG) memorandum includes an opinion that the injuries incurred as a result of the car accident were not in the line of duty because the Veteran voluntarily exposed himself to the risk of injury by riding in a car with an obviously incompetent driver who was driving recklessly and had been drinking that day. Therefore, the JAG found the Veteran had engaged in "reckless misconduct." 

The report of a November 1967 a Medical Evaluation Board (MEB), convened to determine whether the Veteran's injuries were incurred in the line of duty includes typewritten "x" marks in boxes indicating the injuries were incurred in the line of duty and not the result of the Veteran's own misconduct.  However, the typewritten "x" marks are scribbled over with pen, and handwritten "x" marks appear in boxes indicating that the injuries were not incurred in the line of duty and were the result of his own misconduct. The report is signed by Captain C.C. Muehe, Commander I.J. Woodstein, and Lieutenant Commander R.J. Rothman. The handwritten notations are accompanied by handwritten initials, but do not appear to be made by an original member of the MEB who signed the bottom of the same MEB coversheet. A December 1967 endorsement on the back of the MEB report contains a concurrence that the Veteran be returned to limited duty. A March 1968 endorsement, signed by C.J. McCrew, notes that the Veteran's injuries were determined to have been incurred not in the line of duty and were the result of his own misconduct.  

In denying the claim, the Board relied on the October 1967 JAG memorandum and March 1968 endorsement.  As noted by the Court in the July 2016 decision, it is not clear who changed the line of duty findings in the 1967 MEB report and who may change those findings. Further, it is not clear whether the person who signed the March 1968 endorsement had the authority to alter the line of duty determination.  

As noted by the Court, there are still factual findings surrounding the line of duty determination that need to be decided by the Board. To do so, the Board finds that a search for additional records is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all military personnel files from the U.S. Navy Judge Advocate General's Corps (JAG), or other pertinent source, regarding the line of duty determination made by the service department following injuries that the Veteran received in his 1967 motor vehicle collision, including the final line of duty determination.

2. If no additional files are available, the Appeals Management Office (AMO) or RO must make a determination that the files do not exist.

3. If the record remains unclear as to the final line of duty determination, the Department of Navy should be contacted to determine whether it can clarify its finding regarding the Veteran's line of duty status.

4. Then, readjudicate the issue on appeal. If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




